DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/03/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagida et al. (US PGPub 2018/0301366, hereinafter referred to as “Yanagaida”).
Yanagida discloses the semiconductor method as claimed.  See figures 1A-8C, and corresponding text, where, Yanagida teaches, pertaining to claim 1, a method of manufacturing a semiconductor device, the method comprising: 
thinning a wafer (30) at a back-surface side so that the wafer (30) has an inner portion inside a peripheral portion (41), the peripheral portion surrounding the inner portion along an outer edge of the wafer, the inner portion having a thickness thinner than a thickness of the peripheral portion (figures 4A and 4B; [0064-0068]); 
attaching a first support member (36) to the wafer at the back-surface side (figures 4A and 4B; [0064-0068]); 
cutting the wafer (30) at a front surface side of the wafer along a boundary between the inner portion and the peripheral portion so that the inner portion is separated from the peripheral portion and a back-surface of the inner portion coheres on the first support member (figures 5A-5C; [0065-0072]); and 
processing a front surface side of the inner portion while holding the inner portion and the peripheral portion on the first support member (figures 5A-5C; [0065-0072]). 
pertaining to claim 1, wherein the first support member is a resin film (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 3, further comprising: cutting the first support member along an outer edge of the wafer; and folding back the first support member to cover the peripheral portion and an outer edge of the inner portion before processing the front surface side of the inner portion (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 4, wherein a metal film is formed on the front surface of the inner portion while processing the front surface side of the inner portion (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 5, wherein a metal film is formed using a plating method on a front surface of the inner portion while processing the front surface side of the inner portion (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 6, further comprising: forming a protection member covering the peripheral portion and an outer edge of the inner portion before processing the front surface side of the inner portion (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 7, further comprising: cutting the first support member along a periphery of the protection member, the processing the front surface side of the inner portion being performed after cutting the first support member (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 8, wherein a metal film is formed on the front surface of the inner portion while processing the front surface side of the inner portion (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 9, further comprising: attaching a second support member to the first support member, the first support member being provided 
Yanagida teaches, pertaining to claim 10, wherein a metal film is formed using a plating method on a front surface of the inner portion while processing the front surface side of the inner portion (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 11, further comprising: attaching a second support member to the first support member, the first support member being provided between the wafer and the second support member, removing the peripheral portion and the outer edge of the inner portion held on the second support member via the first support member, and cutting the inner portion into chips (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 12, further comprising: cutting the first support member along an outer edge of the inner portion at a space between the inner portion and the peripheral portion, the peripheral portion being removed with a cut-off portion of the first support member (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 13, wherein the wafer is thinned by selectively grinding the back-surface side (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 14, further comprising: attaching a second support member to the first support member, the first support member being provided between the wafer and the second support member, removing the peripheral portion and the outer edge of the inner portion held on the second support member via the first support member, and cutting the inner portion into chips (figures 5A-5C; [0065-0072]). 
pertaining to claim 15, further comprising: attaching a second support member to the first support member, the first support member being provided between the wafer and the second support member, removing the peripheral portion and the outer edge of the inner portion held on the second support member via the first support member, and cutting the inner portion into chips (figures 5A-5C; [0065-0072]). 
Yanagida teaches, pertaining to claim 16, further comprising: cutting the first support member along an outer edge of the inner portion at a space between the inner portion and the peripheral portion, the peripheral portion being removed with a cut-off portion of the first support member (figures 5A-5C; [0065-0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             June 19, 2021